Citation Nr: 1623945	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-25 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for thoracolumbar spine degenerative disc disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased initial rating for cervical spine degenerative disc disease, rated as 10 percent disabling prior to March 15, 2013 and as 20 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

The Veteran is represented by:  South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served a period of active duty for training from February 2004 to June 2004, and on active duty from September 2009 to May 2011, with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of this appeal, the RO issued rating decisions granting entitlement to temporary total ratings for convalescence following thoracolumbar spine surgeries in June 2013 and June 2015.  As a total rating is     the maximum assignable, the periods of temporary total ratings are not for consideration in this appeal.

In February 2016, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

Generally, a TDIU claim is part of an increased rating claim when such claim         is raised by the record.  The Board finds that the Veteran's February 2016 testimony reasonably raises a claim for TDIU.  As such, the Board finds that it has jurisdiction over the claim of entitlement to TDIU and it will be addressed herein.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examination in June 2011 and March 2013.  The record includes evidence demonstrating that the Veteran underwent a surgical procedure for his service-connected thoracolumbar spine degenerative disc disease in June 2015.  During the February 2016 Board hearing, the Veteran testified that the symptoms associated with his service-connected thoracolumbar spine disability, cervical spine disability, and left upper extremity radiculopathy have increased in severity since the most recent VA examinations.  Under these circumstances, especially given the June 2015 surgery, the Veteran should be afforded new VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the Board finds a claim for TDIU has been reasonably raised.  During the February 2016 hearing, the Veteran asserted that he had not work for two years due to his service-connected thoracolumbar spine degenerative disc disease.  On remand, the Veteran should be provided appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) on substantiating a claim for TDIU and be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice that advises him about the information and evidence needed to substantiate a claim of entitlement to TDIU.  In addition, ask him to fully complete a Veteran's Application for Increased Compensation Based on Unemployability    (VA Form 21-8940).

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his thoracolumbar spine, cervical spine, and left upper extremity radiculopathy disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain VA treatment records dating since May 8, 2015.  If any requested records are not available, the Veteran should be notified  of such.

3.  Schedule the Veteran for a VA spine examination to address the current severity of his thoracolumbar and cervical spine disabilities, and his left upper extremity radiculopathy.  The electronic claims file must be reviewed in conjunction with the examination.  Any indicated tests or studies should be completed, including range of motion studies and neurological evaluation.  All symptomatology associated with the thoracolumbar and cervical degenerative disc disease, and left upper extremity radiculopathy should be noted as well, as the functional impairment related to those disabilities.

4.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claims on appeal, to include entitlement 
to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and representative should be furnished a supplemental statement of the case, which includes          the regulations pertinent to TDIU, and be given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

